DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 
Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  
Claim 5 should depend from claim 1,
Claim 17 should depend from claim 12.

Appropriate correction is required.

Response to Amendment
The amendment filed on March 7, 2022 in response to the previous Office Action (12/07/2021) is acknowledged and has been entered.
	Claims 1 – 3, 5 – 17 and 17 – 20 are currently pending.
Claims 4 and 16 are canceled.
Response to Arguments
Applicant’s arguments, see Remarks, filed March 7, 2022, with respect to amended claims have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 3, 5 – 15 and 17 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art fails to disclose, suggest or teach the combination of an image sensor, comprising: a pixel array, wherein the pixel array comprises a preset quantity of pixel units arranged in a predetermined manner, and the pixel unit comprises a first pixel and a second pixel adjacent to the first pixel; the first pixel comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel, and the second pixel comprises a green sub-pixel, a preset sub-pixel, and at least one of a red sub-pixel and a blue sub-pixel; both the first pixel and the second pixel are full-pixel dual-core focusing pixels, and each of the first pixel and the second pixel comprises four full-pixel dual-core focusing sub-pixels; and the preset sub-pixel receives an infrared band and one of a red band, a green band, and a blue band, or the preset sub-pixel receives an infrared band, a red band, a green band, and a blue band; a position of the preset sub-pixel in the second pixel is the same as a position of the red sub-pixel, the green sub-pixel, or the blue sub-pixel in the first pixel; or a position of the preset sub-pixel in the second pixel is the same as a position of a first combined sub-pixel in the first pixel or the same as a position of a second combined sub-pixel in the first pixel; wherein the first combined sub-pixel is a combination of half the red sub-pixel and half the green sub-pixel that are adjacent; and the second combined sub-pixel is a combination of half the green sub-pixel and half the blue sub-pixel that are adjacent.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection of claims 5 and 17.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/Primary Examiner, Art Unit 2698